220 F.2d 271
Howell ROBINSON, Appellant,v.W. Frank SMYTH, Jr., Superintendent of the Virginia State Penitentiary, Appellee.
No. 6929.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1955.
Decided March 11, 1955.

Howell Robinson, pro se, on brief, and Thomas M. Miller, Asst. Atty. Gen. (J. Lindsay Almond, Jr., Atty. Gen., of Virginia, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing an application for a writ of habeas corpus. Appellant is imprisoned under the judgment of a Virginia state court and his petition sets forth no ground which would justify a federal court in interfering with that imprisonment. The appeal to this court is not accompanied by the certificate of probable cause required by 28 U.S.C. § 2253 and we are accordingly without jurisdiction to entertain it.


2
Appeal dismissed.